Exhibit 10.45 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is made as of this 28th day of August, 2009, by and between Simulations Plus, Inc., a California corporation (the "Company") and Walter S. Woltosz, an individual (the "Employee") with reference to the following facts: A.The Company desires to secure the services of the Employee as President and Chief Executive Officer. B.The Employee agrees to perform such services for the Company under the terms and conditions set forth in this Agreement. In consideration of the mutual promises, covenants and conditions set forth herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, it is hereby agreed by and between the Company and the Employee as follows: 1.Representations and Warranties. The Company represents and warrants that it is empowered under its Articles of Incorporation and Bylaws to enter into this Agreement. The Employee represents and warrants that he is under no employment contract, bond, confidentiality agreement, or any other obligation which would violate or be in conflict with the terms and conditions of this Agreement or encumber his performance of duties assigned to him by the Company. The Employee further represents and warrants that he has not signed or committed to any employment or consultant duties or other obligations which would divert his full attention from the duties assigned to him by the Company by this Agreement. 2.Employment and Duties. The Company employs the Employee as President and Chief Executive Officer and the Employee hereby accepts such employment (the "Employment"). The Employee agrees that he shall devote his full time, ability, attention, energy, knowledge and skill solely and exclusively to performing all duties as President and Chief Executive Officer of the Company as assigned or delegated to him by the directors and executive officers of the Company. 3.Term. Subject to the provisions of Section 5, the term of this Agreement shall extend until
